Citation Nr: 0706329	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for acute and subacute peripheral 
neuropathy, to include as due to exposure to herbicides, has 
been received.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision of the RO 
that, in part, confirmed a previous denial of service 
connection for acute and subacute peripheral neuropathy as 
secondary to exposure to herbicides.  The veteran timely 
appealed.

In a September 2004 decision the Board declined to reopen the 
veteran's claim for service connection for acute and subacute 
peripheral neuropathy on the basis that new and material 
evidence had not been received.

The veteran appealed the September 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2006 order, the Court affirmed the portion of the 
September 2004 Board decision that denied an increased 
disability rating for dermatitis; and vacated and remanded 
that portion of the September 2004 decision that determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for acute and subacute 
peripheral neuropathy.  Thereafter, the case was returned to 
the Board.

The issue to reopen the claim for service connection for 
acute and subacute peripheral neuropathy is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

In June 1981, the RO denied the veteran's claim for residual 
disability as a result of exposure to herbicides on the basis 
that there was no showing of disability.  In May 1994, the RO 
denied the veteran's claim for numbness in feet and hands, 
secondary to exposure to herbicides, on the basis that the 
evidence did not support an association between the claimed 
conditions and exposure to herbicides.  In December 1996, the 
RO denied the veteran's claim for peripheral neuropathy as a 
result of exposure to herbicides on the basis that the 
evidence did not support an association between the veteran's 
polyneuropathy that was diagnosed in 1991 and his exposure to 
herbicides.  In November 1997, the RO denied the veteran's 
claim for polyneuropathy on the basis that there was no 
evidence of treatment in service or that polyneuropathy was 
incurred in or aggravated by military service.  The veteran 
did not appeal any of these rating decisions.  Accordingly, 
new and material evidence is required to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1100, 20.1103 (2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006) (Mayfield II).  The notice must be provided 
in a notification document provided by an agency of original 
jurisdiction (AOJ), followed by AOJ re-adjudication of the 
claim.  Id.  

In a March 2001 letter, the RO provided the veteran with 
information on VCAA requirements and the VA's duties, but not 
with regard to the need for new and material evidence for 
reopening a claim.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent.

Accordingly, this matter is hereby REMANDED, for the 
following actions:

1.  The RO or AMC should take the 
necessary steps to clarify the veteran's 
representation before VA.

2. The RO or AMC should furnish to the 
veteran and his representative before VA, 
a letter providing notification required 
by the VCAA as regards reopening the 
claim for service connection for acute 
and subacute peripheral neuropathy, to 
include as due to exposure to herbicides.  
The letter should provide notice as to 
the type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and should notify 
the veteran to provide all relevant 
evidence in his possession.

The letter should include an explanation 
of the specific reasons for the prior 
denials of service connection, and of 
what is needed to substantiate the 
element(s); and should address the five 
notice element adopted by the Court in 
Dingess and set forth above.

3.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim to reopen on 
appeal.  If the benefits sought remain 
denied, the RO or AMC should furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


